 88DECISIONSOF NATIONALLABOR RELATIONS BOARDMetals Engineering CorporationandInternationalUnion ofElectrical,Radio and Machine Workers,AFL-CIO.'Case No.10-CA-5378.August 3, 1964DECISION AND ORDEROn March 31, 1964, Trial Examiner Wellington A. Gillis issuedhisDecision in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Trial Ex-aminer's Decision.Thereafter, the Respondent and the General Coun-sel filed exceptions to the Trial Examiner's Decision and the Respond-ent filed a brief in support of its exceptions.-Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Fanning, Brown, andJenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Trial Ex-aminer's Decision, the exceptions and brief, and the entire record inthis case, and finds merit in certain exceptions of the Respondent andthe General Counsel.Accordingly, the Board adopts the findings,conclusions, and recommendations of the Trial Examiner only to theextent consistent herewith.1.We find merit in the General Counsel's assertion that the TrialExaminer was in error in disregarding-certain statements'allegedlyviolative of Section 8 (a) (1).Supervisor Harmon's statement to em-ployee Smith that he thought "the Austin Company would close theplant down and we would all be looking for a job" was intended to in-dicate, as the record shows, what would happen there if the union orga-nizational campaign were successful.What the Austin Company'srelationship with Respondent was in fact is not decisive in determiningthe illegality of the statement.The positive assertion coming from asupervisor who had been employed by both Austin and Respondent 1attained a certain authoritativeness and under the circumstances wascoercive.We also agree that the statement by Supervisor Bowmanto employee Luster, during lunch on ,June 18, 1963, that the plantwould be closed if the Union were successful, did not constitute merelyan expression of opinion as to the economic consequences of such suc-cess.Commingled as it was with other statements and interrogations1While therecord does not reflect the relationship,if any, betweenthe Austin Companyand Respondent,Harmon's testimonywas that hehad at one time beenemployed by theAustin Company.148 NLRB No. 14. METALS ENGINEERING CORPORATION89which the Trial Examiner found, and we have agreed, were violativeof Section 8(a) (1), it formed part of a pattern. In such a setting itwas clearly a threat of dire consequences in the event the. union organi-zational campaign should succeed.We conclude, therefore, that theabove statements of Harmon and Bowman were violative of Section8(a) (1).2.Luster, an apprentice machinist, was active in organizationalactivity for the Union.During the lunch period, on June 18, Lusterand another employee were engaged in conversation by Bowman.During the conversation Luster pulled from his pocket ,a memo fromVice President Benko to Luster's supervisor, Bradley, dated June 9,aand as he testified, inquired, "How would you like to be cursed like thisin u memo every day?"' After lunch Bowman informed. Vice Presi-dent Benko that Luster was passing the memo around and that thiswas bad for morale and affecting production. Benko called in Brad-ley, Luster's supervisor, to ask if he was aware of Luster's action anddirected Bradley to get the memo back. Luster refused to return it toBradley saying he needed it for a later date when it would serve abetter purpose.On being told of Luster's refusal, Benko told Bradleyto bring Luster to the office.At first Luster refused to report to Benkobecause he did not "care to have any discussion with him [Benko]at this time," but agreed when told it was an order from Benko.Benko told Luster that he had been informed that Luster was showingthe memo around and making derogatory remarks and that he wishedthe memo returned.Despite several requests Luster refused stating,"I think this will' do me better some place else."Finally, Lusterrefused again to surrender the memo despite Benko's warning that acontinued refusal would result in discharge.There was no discussionor mention of union activities during this exchange.We agree with the Trial Examiner that the memo was innocuous butwe cannot conclude from the record that the issue of its return wasmanufactured by Respondent to provide a pretext for the dischargeof Luster for union activities. It was Luster, and not Respondent,who by his deliberate actions turned the memo into a major incidentand a challenge to management's authority.As a result he createda situation where Respondent either had to discipline him or in effectacquiesce in his insubordination and concede Luster was free to usethe memo for whatever disruptive purposes he wished.To find that3 This was before Luster had engaged in any union activityThe memo read, "Thetrailer storage area looks like hell.See that J.V. [Luster] cleans up and straightensup every day he is in there."3Luster's interpretation of the memo in question appears greatly exaggeratedTherewas no evidence offered of other memos or written directions which would substantiateor discredit the accuracy of Luster's allegation.In fact,Luster testified that when hewas given memos with directions he usually threw them away or stuffed them in hispockets.This one was retained at the suggestion of Union Organizer Richards who toldhim to"keep it in your pocket, hang onto it." 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent created the incident as a pretext for discharge ignores thefact that Luster had many opportunities to remove any such pretextby simply returning the memo. These facts do not reflect an employerintent to discharge for a pretextual reason.Against this clear and persistent evidence of insubordination thereis only the evidence that Luster was involved in a union organizingcampaign, about which he had been interrogated, to support a findingthat his discharge was unlawfully motivated.4We conclude that factstanding alone does not provide the preponderance of evidence neces-sary to support a conclusion that Luster was discharged for his unionactivities.'We will not indulge in such an inference where, as here,there is clear and direct evidence of insubordination and the dischargeewas forewarned of the consequences of continued insubordination.6His union activity did not confer immunity from discipline.'Forthe reasons stated we find that Luster's discharge was not violative ofthe Act.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders that theRespondent,Metals Engineering Corporation, its officers, agents,successors, and assigns, shall :1.Cease and desist from :(a) Interrogating its employees concerning their union membership,activities, or desires in a manner constituting interference, restraint,or coercion within the meaning of Section 8(a) (1) of the Act.(b) Restraining or coercing its employees from joining the Inter-national Union of Electrical, Radio and Machine Workers, AFL-CIO,or any other labor organization, by threatening the curtailment ofwork or the closing of its plant in the event of union organization ofthe plant.(c) In any like or related manner interfering with, restraining,or coercing its employees in the exercise of their right to self-organization, to form, join, or assist any labor organization, to bargaincollectively through representatives of their own choosing, to engageAlthoughthere was no direct evidence offeredthat Benko or VicePresident Ramseywere awareof Luster's union activity,and Benko and Ramseyflatlydenied any knowl-edge that Lusterwas involvedin the unioncampaign, the TrialExaminerfound thatSupervisorBowman inreporting the memo incident which precipitated Luster's discharge,must have apprised Benko of Luster's union role.Bowman testifiedto the contraryInview of our findings, we concludethat whetheror not Benko had this knowledge is notdeterminative of the legality of Luster's discharge.s Burlington Industries,Inc.,etal.,144 NLRB272;Roadway Empress,Inc,145NLRB 513.6 Gale Products,Div. ofOutboardMarine Corp,142 NLRB 1246.7 ClearwaterFinishingCompany,108 NLRB 268;A. J. Sackettand, SonsCo., 139NLRB 1272. METALS ENGINEERING CORPORATION91in concerted activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any and all such activities.2.Take the following affirmative action which will effectuate thepolicies of the Act.(a) Post at its plant in Greeneville, Tennessee, copies of the attachednotice marked, "Appendix." 8Copies of said notice, to be furnishedby the Regional Director for Region 10, shall, after being duly signedby the Company's representative, be posted by the Company immedi-ately upon receipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, including all places wherenotices to its employees are customarily posted.Reasonable steps shallbe taken by the Company to insure that said notices are not altered, de-faced, or covered by any other material.(b) Notify said Regional Director for Region 10, in writing, within10 days from the date of this Order, what steps the Respondent hastaken to comply herewith.IT IS FURTHER ORDERED that the portion of-the complaint alleging aviolation of Section 8 (a) (3) of the Act be, and it hereby is, dismissed.8 In the event that this Order is enforced by a decree-of a United States Court ofAppeals, there shall be substituted for the words "a Decision and Order"the words "aDecree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT unlawfully interrogate our employees concerningtheir membership, activities, or desires in International Union ofElectrical, Radio and Machine Workers, AFL-CIO, or any otherlabor organization.WE WILL NOT threaten our employees that work will be curtailedor the plant will be closed if the above-mentioned Union or anyother labor organization represents them.WE WILL NOT in any like or related manner interfere with,restrain, or coerce our employees in the exercise of their right toself-organization, to form, join, or assist International Unionof Electrical, Radio and Machine Workers, AFL-CIO, or anyother labor organization, to bargain collectively through rep-resentatives of their own choosing, to engage in concerted activi-ties for the purpose of collective bargaining or other mutual aidor protection, or to refrain from any or all such activities. 92,DECISIONSOF NATIONAL'LABOR RELATIONS BOARDAll of our employees are free to become, remain, or to refrain frombecoming, or remaining members of International Union of Elec-trical,Radio and Machine Workers, AFL-CIO, or any other labororganization.METALS ENGINEERING CORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not altered, defaced, or covered by any othermaterial.Employees may communicate directly with the Board's RegionalOffice, 528 Peachtree-Seventh Building, 57th Street NE., Atlanta,Georgia, Telephone No. Trinity 6-3311, Extension 5357, if they haveany questions concerning this notice or compliance with its provisions.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEand Machine Workers, AFL-CIO, hereinafter referred to as the Union,the GeneralCounsel for the National Labor Relation Board, hereinafter referred to as the Board,issued a complaint on July 22,1963,againstMetals Engineering Corporation, here-inafter referred to as the Respondent or the Company,alleging that the Respondentengaged in conduct violative of Section 8(a)(1) and (3) and Section 2(6) and (7)of the National Labor Relations Act, as amended(61 Stat.136), hereinafter referredto as theAct.TheRespondent thereafter filed a timely answer to the complaintdenying the commission of any unfair labor practices.Pursuant to notice, a hearing was subsequently held on the complaint,as amendedwithout objection at the hearing, in Greeneville,Tennessee,before Trial ExaminerWellington A. Gillis, at which all parties were represented by counsel and wereafforded full opportunity to be heard, to examine and cross-examine witnesses,to introduce evidence pertinent to the issues,and to engage in argument.Timelybriefs were subsequently filed by the General Counsel and the Respondent,the latterfiling, in addition,proposed findings of fact and conclusions of law.'Upon the entire record in this case,and from my observation of the witnesses andtheir demeanor on the witness stand, and upon substantial,reliable evidence "con-sidered along with the consistency and inherent probability of testimony"(UniversalCamera Corporation v. N.L.R.B.,340 U.S. 474,496), I make the following:FINDINGSAND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Respondent,a Tennessee corporation maintaining its office and principal placeof business at Greeneville,Tennessee,isengaged in the manufacture,sale,anddistribution of pressed metal parts and related items.During the past calendar yearthe Respondent sold and shipped in interstate commerce products valued in excess of$50,000directlyto customers located outside the State of Tennessee.The partiesadmit,and I find, that the Respondent is engaged in commerce within the meaningof Section2(6) and (7) of the Act.IT.THE LABOR ORGANIZATION INVOLVEDInternationalUnion of Electrical,Radio and Machine Workers,AFL-CIO, is alabor organization within the meaning of Section 2(5) of the Act.'The Respondent's proposed findings of fact and conclusions of law,as recited in Itsbrief,are granted only insofar as such findings and conclusions are consistent with thosereached and set forth herein. METALS' ENGINEERING CORPORATION93III.THE ALLEGED UNFAIR LABOR PRACTICESA. The issues1.Whether,during the third week in June 1963, the Respondent,through several ofits supervisors,interrogated and threatened its employees in violation of Section8(a)(1) of the Act.2.Whether,in discharging James V. Luster on June 18, 1963, the Respondent wasdiscriminatorily motivated within the proscriptions of Section 8 (a) (3) of the Act.B. The facts-1. 'Alleged Section 8(a)(1) conductRecord testimony discloses that, followinginitialunion organizational activityamong the Respondent's employees on Wednesday and Thursday,June 12 and 13,1963,2 several of the Respondent's supervisors engaged in conversations with certainemployees pertaining to union activity.3Thus, employee Alton Banner testified that a few days before James Luster wasdischarged,which would place it on or about June 14, in a conversation at the toolcrib, Supervisor Hugh Bowman told him that he wanted to talk to him about theUnion,and that Bowman said that "he wanted to find out who was the head of it sothat he could discourage them."When Banner asked Bowman his reason for wantingto discourage them, Bowman replied that it would make his job harder if we had auniondue to the fact that if he had to reprimand an employee. that the Union wouldfile a grievance against him."Bowman denied any knowledge, of this conversationor having made this statement to Banner.4 _1Alford Hall, a machinist who, with James Luster,had taken the lead in contactingthe Union, testified that on June 17, Supervisor Joe Seaton asked him in his workarea whether he knew that a union petition had been filed, and added that he (Seaton)had some inside information on it.Without making reply to Seaton'squestion,"Hall asked Seaton what he meant, to which.Seaton replied that"if the Union wentin, the Austin Company would close'the plant down."Seaton,confronted withHall's testimony,testified that, although he did not recall having a conversationwith Hall on June 17, he had at some time ventured his opinion, -possibly to Hall,that "Metals Engineering couldn't afford a union at this time," but that he did notstate that the Austin Company would shut down Metals-Engineering.On cross-examination,in reply.to a question by counsel,for the General Counsel as towhether Seaton stated what the results would be, Seaton testified that "I think Istated that due to the added operations to the Company towards keeping a recordof everybody when they were hired,how many days, how many hours they workedand stuff of that nature,and the extra,load it would put on the supervision, I justdidn't feel like the Company could afford it." 5On June 18, according to the testimony of Hall,'Hubert Bradley, his immediatesupervisor,approached him at his work station and told him that he understood thatsomeone had been passing out union cards and asked him whether he knew anythingabout it.Hall,who had in fact been one of the two employees identified on therecord ashaving solicited employee signatures during the preceding week,replied,"I might know but I'm sure not going to tell anyone."Bradley was not questionedon this matter,and, accordingly,Hall's testimony,stands unrefuted.James Luster, the alleged discriminatee,testified that approximately an hour be-fore his discharge on June 18,which would place'it immediately prior to the lunchperiod,Bradley, while the two were engaged in work,told-'him that"some peoplewill sell you out.And you trust people too much.From here"on out, you'reon your own."Bradley, while not confronted with Luster's specific testimony on2Unless otherwise specified,all dates refer to the year 1963.3The supervisory personnel allegedlyinvolvedare Hugh Bowman,plating supervisor;Hubert Bradley,toolroom supervisor;Arthur Harmon,maintenance supervisor;and'JoeSeaton, quality control supervisor,each of whomI find to be a supervisor within themeaning ofthe Act.*Contrary to my impression of Bowman,whose testimonyI credit only to the extentthatitmay be corroboratedby creditedtestimony or stands unrefuted,Banner appearedentirelyhonest andforthright on the witness stand, prompting and to credit his testimony-generally.'5Based upon my observationof both witnesses while testifying,I find thatthe conversa-tion, the only one involving the Unionattributedto Seaton,took place on or aboutJune 17, and that Seaton's version more closely reflects the true facts. 94DECISIONS OF NATIONALLABOR RELATIONS BOARDthis point, testified that, in talking with Luster on this occasion, he made specificreference to Luster's fine progress in his work as an apprentice machinist, closing,however, with the admonition that "you should keep your nose clean." 6Employee Don Smith testified that, during the morning of June 19, SupervisorArthur Harmon, an uncle by marriage, asked him in the welding department how hefelt about the Union, to which Smith answered that he did not know, that "we wouldfind out when we all turned out."Harmon then stated, "Well, sir, I will tell you this.The foremen and supervisors had a meeting the other night and if this Union comesin,we'll all be without a job and Austin will shut the doors."Harmon's credited'Version is that this conversation occurred in the maintenance shop, and that, intelling Smith that "I thought the Austin Company would close the plant down andwe would all be looking for a job," Harmon did not ask about the Union nor makeany reference to a foreman's meeting?On the morning following a June 20 union meeting, Bowman approached Bannerin the welding department and asked him what was done at the union hall the nightbefore, to which Banner replied that he could not talk about it then, but that hewould discuss it with him at any other time.Bowman, in leaving, stated to Bannerthat he did not think that he could .8Smith testified that, on Sunday after Luster's discharge, which would have beenJanuary 23, Bowman asked him in the welding department how he felt about theUnion, and, when Smith replied that he did not know, Bowman said, "Well, I wantto ask you this question and I guess you'll just give me the answer J. V. did."Smith testified further that, "He asked me did I sign a card and I didn't tell him.And he said, `Well, I tell you, the Company is too small for a union.This wouldmake our jobs harder.' " 9ConclusionsI conclude and find that, in addition to other conduct on June 18, hereinaftertreated in connection with Luster's discharge, the Respondent, through its SupervisorHugh Bowman on or about June 14, 20, and 23, and through its Supervisor HubertBradley on June 18, as above set forth, interrogated its employees concerning theirunion membership, activities, and desires, and that such conduct interfered with,restrained, and coerced employees in the exercise of their Section 7 rights withinthe meaning of Section 8(a)(1) of the Act.2.The discharge of James V. LusterJames Luster, the alleged discriminatee, was first employed by the Respondent inthe early part of 1960 and worked as an apprentice machinist in the tool-and-diemachinist department until his discharge on June 18, 1963.On this date, accord-ing to the testimony of Luster, Foreman Bowman approached him about 11:30a.m. in the welding department, and, in the presence of employee Alton Banner,asked Luster, "Who here is for the Union," to which Luster answered, "I protesttalking to you about union matters and company matters or whatever you wantto talk about."Luster testified further that, after he asked Banner to take noticethat he was protesting talking on company time, Bowman, in departing, said "itwould take a stupid man to vote for or talk for the Union," that "we didn't know whatwe are doing," and that "the plant would close down." Luster's testimony in thisregard was fully corroborated by Banner, who added that Bowman further statedthat the plant would have to close its doors because "they couldn't work under unionconditions; it would be too stiff for them."Bowman's denial of having engaged inthis conversation and making any of the statements attributed to him by Lusterand Banner is not credited.G As no reference was made, under either version,to the Union, coupled with the factthat there is no direct evidence that Bradley knew of Luster's union activity at thistime, I find that neither version warrants an inferential finding of unlawful conduct onthe part of Bradley.7 Based upon his demeanor on the witness stand,I credit Harmon's testimony as to thisincident.However, as there is no evidence of any corporate relationship between theAustin Company and the Respondent, and in fact no evidence of any kind as to the exist-ence of an "Austin Company," I am not prepared to draw, and therefore do not find,what otherwise might constitute a warranted inference of an unlawful threat.8 Bowman admitted engaging in the above June 21 conversation as testified to byBanner.9 Although there is no explanation as to how Smith happened to be in the welding de-partment on a Sunday, Bowman was not questioned about thisconversation and, there-fore, Smith's testimony stands unrefuted. METALS ENGINEERING CORPORATION95Later, during the lunch period, Luster and another employee were engaged inconversation at a table in the lunch area when Foreman Bowman, who had beensitting about two tables away, approached their table.Luster's version of whattook place is not materially different from that ofBowman.Luster testified that,as hewas in the process of asking the new employee, whose name he could notrecall, if he wanted to sign a union card, Bowman walked up, saying, "You don'tknow what you're talking about, J. V.?"Whereupon Luster took a memorandumfrom his pocket, showed it to Bowman, and said, "How would you like to be cursedlike this in a memo every day?" 10When Bowman replied that he ,was "chewedup" like that every day, Lustersaid,"Employees at Magnovox has [sic] got aunion . . . they are making real good wages," and "the union is a good thing foremployees if it is worked right."Bowman then answered that the Union downthere at Magnavox was nothing but a bunch of dictators and Communists.Bowman's version of this incident differs slightly.Bowman testified that, uponwalking up to the table where Luster and another identified employee, Allen Ander-son,were seated, Luster commenced the conversation by stating that Andersonwas "a big dog" in the Union and had union cards, and askingBowman to sign aunion card."Upon telling Luster that he could notsign onebecause he was asupervisor, Luster "pulled the memo out of his pocket" and asked Bowman howmany times had he received a memo such as this. Bowman replied that it was notuncommon and, therefore, he should not think anything of it.Bowman testifiedthat Luster then "saidsomethingabout the Union," and he replied that, in his opinion,the Union was nothing but "a small form of communism."Allen Anderson, whotestified that it was he who was seated with Luster on this occasion, corroboratedin general the testimony of Bowman and confirmed the fact that Luster was theone who initiated the Union in the conversation and that Bowman stated that, inhis opinion, the Union was communistic.While not fully convinced of the com-plete veracity of any of the three principals involved in this incident, to the extentthat a factual question exists, I credit the testimony of Bowman and Anderson.12Luster testified that after lunch Bowman approached him in the welding depart-mentand, in Banner's presence, said, "You all don't know what you have done."Bowman continued, "The Company could not operate under a union.it justcouldn't stand the pressure that the Union could put on it." Bowman denied havingany conversation with Luster after lunch.Banner testified that Bowman did talkwith Luster after lunch, but that all he could recall of the conversation was thatLuster protested talking with Bowman about the Union on company time. I creditLuster's testimony as to this incident.Immediately thereafter, Bowman reported to Benko that "Mr. Luster waspassingaround the memo which was bad for-well, you might say, morale and was inter-rupting production." 13 Benko then called Bradley, Luster's supervisor, into his officeand asked him whether he was aware that Luster was showing the memo to employeesin the lunchroom. Bradley, who had just prior thereto been informed of the matterby Bowman, so indicated to Benko, who, in turn, told Bradley he wanted the memoreturned, that "it's not very good havinga memo floatingaround like that actuallywith this particular word in it."Bradley, following Benko's instructions, then went to"This memo,dated June 9, addressed to Toolroom Supervisor Hubert Bradley fromCompany Vice President John Benko, states, "The trailer storage area looks like hell.See that J. V. cleansup andstraightens up every day he is in there." Luster, apparentlyreferred to as J. V. on occasion, had been the recipient of this memo on June 10 whenBradley, his supervisor,handed it to him in the trailer assembly area."Bowman's version is somewhat confusing herein that, on cross-examination, Bowmantestified that,just prior to asking him to sign a card,Luster had asked Anderson to signa card"Luster, who could not remember whether or not Allen Anderson was present, testifiedthat a Ralph Humbard, a Vina Smith, and a new employee whose name he could not re-call,were present.Unless by chance, Doyal Humbard, who testified for the GeneralCounsel but not on this point, is the same person as Ralph Humbard, none of the threenamedby Liister-was called uponto testifyOn the other hand, AlfordHall,whoapparently entered the lunchroom toward the end of the conversation, testified that,although he saw Luster showing Bowman a piece of paper, and that they were speakingin tones louder than usual, he did not hear any of the conversation.Another employeewitness, Ralph Chapel, although admitting that he did not hear all of the conversation,testified that he saw Luster showing a piece of paper to Bowman, and heard Bowman saythat "the Union wasn't nothing but a bunch of communist[s]."'a Bowman admitted on cross-examination,however,thathe did not see Luster show thememo to other employees and did not know whether or not Luster had done so. 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDLuster and' asked to have the memo back.' Luster -refused, saying that he needed itfor a later date when "it will serve a more useful purpose."When Bradley apprisedBenko of Luster's refusal to accede to his wishes,Benko asked Bradley to bringLuster to his office.Upon being informed that Benko wanted to-see him,Luster,although-reluctant to comply because he did not "care to have any discussion withhim at this time on company time," agreedto seeitwas an order from Benko. Luster and Bradley then proceeded to Benko's office.Once in the office, Benko, in the presence of Ramsey and Bradley, twice asked Lusterto return the memo, apprising him that to refuse would resultin hisdischarge forinsubordination.Upon Luster's absolute refusal to comply with the order, Benkofired him.ConclusionsiThe General Counsel contends that the Respondent discharged Luster because ofhis unionactivities.The Respondent, in denying the discriminatory allegations,asserts that Luster was terminated for his insubordination in refusing to obey theinstructions of his supervisors to return- the memo in question.It is axiomatic under Board law that an employer may discharge an employee forany reason other than one connected with union activities without contravening theAct.It.is also well-established that where in fact there exist two reasons forcausing an employee's termination, if oneof them isunlawful, the discharge violatesSection 8(a)(3) of the Act.An application of these principles to the instant caseprovides the real issue for determination.These is no question but that Luster, inrefusing-outright to obey the instructions of his superiors,-was insubordinate, whichfact, standing by itself and without evidence of an unlawful reason, would constitutevalid grounds for the Respondent's effectuating his discharge.On the other hand, ifthe -Respondent, either in requesting the return of the memo or in acting uponLuster's refusal to comply, were in fact motivated by a-desire-to`rid itself of a unionadherent, the validinsulationprovided by the insubordinate act is lost to theRespondent.Thus, the issue to be resolved is whether the Respondent created or inany way seizedupon thememo incident for the purpose of discharging Lusterbecause of his union activities or affiliation.Pertinent thereto is the fact thaton June11, 1 week before his discharge, Luster,with another employee, made an initial contact with' a representative of the Unionand obtained a number of union authorization cards.During- the course of the fol-lowing 2 days, Luster, and a few other employees, quietly during lunchtime, breaks,and in the evening, proceeded to secure fellow employee signatures on the cards,which were returned to the union representative the evening of June 13.14In one instance on this day, however, according to the credited testimony of AllenAnderson, Luster called Anderson back into the trailer assembly area during workinghours where Luster, before asking him to sign a union card, apprised Anderson thatthe other employees were reluctant to approach him because "they know you are acompany man." Anderson, in leaving, told Luster that he would think aboutsigninga card. Shortly thereafter, Anderson called Vice President William Ramsey, apprisedhim that there was some union activity taking place, and told Ramsey that hewould like to talk to him about it in private: Subsequently, pursuant to Ramsey'ssuggestion,Anderson reported to Ramsey in the front office and, in thepresence oftwo other vice presidents, John Benko and William Richardson, stated that there wastalk of the Union going around and informed them that he had been asked bysomeoneto sign a,unioncard.Benko then asked Anderson who had approached him.Anderson testified, as did Benko and Ramsey,15 that he refused to give any namesbecause he did not want to get involved.Ramsey asked Anderson if he wouldlike to volunteer additional information, particularlyas tohow many employees wereinvolved or who they were, to which Anderson allegedly replied that he was afraidto get involved.161'Although pamphlets were distributed by nonemployees outside the plant on the after-noon of June 14, the first open union activity to occur, there is no evidence that Lusterin fact engaged in open activity on behalf of the Union until a couple of days after hisdischarge, at which time he did so by passing out union handbills outside the plant.15Richardson was not in the United States at the time of the hearing and,therefore,was net available to testify.19Notwithstanding the testimonial assertions to the contrary of the three principals,under these particular circumstances,and in light of the later developments surroundingLuster, including the fact that Anderson, by his own admission, reflected an antiunionattitude, it is, difficult to accept as true the proposition that Anderson did not, whenasked by .a top company official, convey the name of Luster as the employee,who hadapproached him concerning the Union. METALS ENGINEERINGCORPORATION97Moving to the events of June 18, as above 'related, Bowman's three antiunion con-versations with Luster; all within a couple. of hours of Luster's discharge, coupledwith his direct knowledge of Luster's active support of the Union,17 renders it difficultto believe that Bowman, in apprising Benko of the memo incident, did not convey toBenko his knowledge of Luster's union advocacy.As to the act of insubordination,relied upon by the Respondent as justifying the discharge action, and the motive of theRespondent in terminating Luster for refusing to turn over the memo, the factsreveal that from June 10, when'the memo was first handed to, and pocketed by,Luster, until the lunchroom incident immediately prior to his discharge on June 18,as far as the Respondent was concerned, the memo in itself was absolutely of nomoment and, in fact, forgotten. Thus, as admitted by the Respondent, it was Luster'slunchroom conduct onJune. 18 with respect to the memo that prompted Benko,after having been informed by Bowman, to request the memo's return. In my-opinion,neither the content of the memo, innocuous in itself, nor the use made of it byLuster, was such as to warrant the Respondent in making a discharge issue of thematter.-Contrary to what Bowman and Benko testified that the former told Benko aboutthe incident,' there-is.no evidence, including the testimony of Bowman, that Lusterwas showing the memo to employees or that Luster's action with-the memo was in anyway adversely affecting employee morale or interrupting production.The undisputedfact is that Luster, at somepoint inthe lunchroom conversation, pulled the memofrom his pocket and showed it to Bowman.Under these circumstances, and thefact that neither Benko nor Bowman was at all convincing in his testimony as tothe importance they allegedly attached to Luster's handling' of what they in effectadmitted was an otherwise innocuous memo, I am persuaded, and find, that, inimmediately reporting to Benko the whole matter; Bowman apprised Benko ofLuster's union activity,18 as well as the memo incident, and that Benko, in requestingLuster to return the, paper, as wellas indischarging him for not complying, wasunlawfullymotivated by Luster's expressed sentiments and activity on behalf oftheUnion.19Accordingly, while Luster engaged, in an act of insubordination, Ifind that such act- was a direct, and perhaps foreseeable, result of an unlawfullymotivated request or instruction on the part of the Respondent, and, as such, maynot be seizeduponby the Respondent to justify an otherwise unlawful act.Under all of the circumstances, I find that the discharge of James V. Luster onJune 18, 1963, constitutes a violation of Section .8(a) (3) and. (1) of the Act.I further find Bowman's interrogation of Luster before lunchtime on June 18 toconstitute interference within the prohibitions of Section '8 (a) (1) 'of the Act .?OIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the -Respondent described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYIthaving been found that the Respondent has engaged in certain unfair laborpractices, it is recommended that it cease and desist therefrom and that it takecertain affirmative action which is necessary to 'effectuate the policies of the Act.It having been found that the Repsondent unlawfully discharged James V. Lusteron June 18, 1963, and, thereby violated Section 8(a)(3) and (1) of the Act, it isrecommended that the Respondent offer the above-named individual immediate andfull reinstatement to his former or substantially equivalent position, without prej-17 Inadditionto asking Bowman tosign a unionauthorizationcard,Bowman testifiedthat Luster had asked employee Anderson to sign a cardduring lunchtime.>e Benko's testimony to the effect that hewas unawareof Luster's unionactivity untilafter the latter's discharge is not credited."That Benko himself was interested in learning,the identity of union adherents amonghis employees is apparent from his own testimony concerning his inquiry of Anderson aweek earlier on June 132^ I find further, however, that the additional statements made by Bowman to Lusteron this date concerning the closing of the plant to constitute expressions of opinion as tothe economic consequences of union success in the plant and as such to be protected bySection 8(c) of the Act.760-577-65-vol. 148-8 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDudice to his seniority or otherrights andprivileges,and make himwhole for anyloss of earningshe may havesuffered as a resultof thediscrimination against him,by makingpayment to him of the sum of money equal to the amount he wouldhaveearned from the date of the discriminationto the date of the offerof rein-statement,21 less net earnings during said periodsto be computedon a quarterlybasisin themanner establishedby the Board in F. W.Woolworth Company, 90NLRB 289,and shall include the payment of interestat therateof 6 percent to becomputed in themanner set forthby theBoard inIsis Plumbing &Heating Co.,138 NLRB 716.22In this regard itis furtherrecommendedthat theRespondentpreserve and, upon request,make available to the Board or its agents,for examina-tion and copying,all payroll records,socialsecuritypayment records,timecards,personnel records and reports, and all other records necessaryto compute theamount of backpay.In view of the fact that the unfair labor practices committed are of the naturewhich strikes at the root of employee rights safeguardedby the Act, it is furtherrecommended that the Respondent cease and desist from infringing in any mannerupon the rights guaranteed in Section7 of the Act.Upon the basisof the foregoing findings of fact, and upon the entire record inthis case,Imake the following:CONCLUSIONS OF LAW1.Metals Engineering Corporation is engaged in commerce within the meaningof Section 2(6) and(7) of the Act.2. InternationalUnion of Electrical,Radio and Machine Workers,AFL-CIO,is a labor organization within the.meaning of Section 2(5) of the Act.3.By interferingwith,restraining,and coercing its employees in the exercise ofthe rights guaranteed by Section7 of the Act,as above found,Respondent has en-gaged inunfair laborpracticeswithin the meaningof Section8 (a)( I) of the Act.4.By discriminating in regardto the hire and tenureof employmentof JamesV. Luster, therebydiscouraging membership in andactivityon behalfof the above-named labor organization,the Respondent has engaged in and is engaging in un-fair laborpractices within the meaning of Section 8(a)(3) and(1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2(6) and(7) of the Act.[Recommended Order omitted from publication.]nSeeA.P.W. Products Co., Inc.,137 NLRB 25.22 SeeReserve Supply Corporationof L.I., Inc. v. N.L.R.B.,317 F. 2d 785(C.A. 2).C. J. Glasgow Co.andInternational Union,United Automobile,Aerospace and Agricultural Implement Workers of America,AFL-CIO.Case No. 13-CA-5200.August 3, 1964DECISION AND ORDEROn May 20,1963,Trial ExaminerMortonD. Friedmanissued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.He also found that Respondent had not engaged incertain other alleged unfair labor practices and recommended dismissalof these allegations of the complaint.Thereafter, the Respondent and148 NLRB No. 13.